  Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1713 Page 1 of 26




3030 S Tejon St
Englewood, CO 80110
Tel: 303-762-8487




                EXPERT FILE REVIEW AND ANALYSIS REPORT

                               EFI Global File No.: 026.01915
                                       May 19, 2021



                                     Vehicle Fire

                            United States v. Jackson Patton
                                 200 East 400 South
                               Salt Lake City, UT 84101

                             Date of Loss: May 30, 2020
                             Case No. 2:20-cr-00182-DBB


                                       Prepared For:
                      Office of the Federal Public Defender
                                Attn: Wojciech Nitecki
                             46 West Broadway, Suite 10
                               Salt Lake City, UT 84101
   Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1714 Page 2 of 26
Insured: United States v. Jackson Patton
EFI Global File #: 026.01915

ASSIGNMENT
EFI Global Inc. (EFI) received this assignment on January 14, 2021 from Wojciech Nitecki with the Office of the
Federal Public Defender, to review file information regarding the alleged arson of a patrol car that occurred at 200
East 400 South, Salt Lake City, UT 84101.

The scope of this assignment and subsequent instructions were to:
     Review the government’s report and photographic and video evidence of the alleged arson of a patrol
        car.
     Prepare a report of the investigation.


SUMMARY OF CONCLUSIONS
         A peaceful protest over the death of George Floyd was held on May 30, 2020 in downtown Salt Lake
          City, UT. The protest became violent and destructive.

         A 2010 Chevrolet Impala, Vehicle Identification Number 2G1WD5EM5A114042, with Salt Lake City
          Police markings was parked at the side of 400 South and was pushed onto the driver’s side, then onto
          its top. Several people ripped parts from the vehicle, removed contents from the vehicle, broke
          windows, and spray-painted graffiti on it.

         Unidentified males ignited a white material with a cigarette lighter and threw it into the driver’s side
          rear window. A short time later, Mr. Jackson Patton rearranged the material into a pile and pushed more
          of the material into the vehicle. A small fire was already burning inside the vehicle at the time.

         Mr. Patton poured some brown liquid from a Glidden’s paint can, then threw the can into the vehicle.
          After a few seconds, the fire’s intensity decreased. After Mr. Patton walked away, another individual
          threw a rolled up poster inside the vehicle. Another individual later threw an item of clothing inside
          the vehicle. There was no evidence the substance in the paint can was an ignitable liquid. There was
          no evidence of an ignitable liquid used during the fire.

         Despite the perception of some of the individuals on video stating “It’s going to blow”, there was no
          evidence of the vehicle exploding. Burning vehicles rarely explode. A fire will decrease in intensity as
          available fuels are consumed. The fuels available to burn in a vehicle include the interior materials,
          tires, and automotive fluids.

BACKGROUND
A peaceful protest over the death of George Floyd was held in downtown Salt Lake City, UT on May 30, 2020. The
protest became violent and multiple acts of vandalism and fire setting occurred. Videos were recorded by
individuals with cell phones, media outlets, and undercover law enforcement officers.

During the incident, a 2010 Chevrolet Impala 4 door sedan, Vehicle Identification Number 2G1WD5EM5A1149042,
with Salt Lake City Police markings, was parked, facing east at the curb on 400 South. Several people pushed the
vehicle onto the driver’s side and light smoke was observed coming from the passenger compartment. The vehicle


                                                    Page 2 of 6
   Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1715 Page 3 of 26
Insured: United States v. Jackson Patton
EFI Global File #: 026.01915

was then pushed onto its top, parts were ripped off the vehicle, windows were broken, and graffiti was painted
on the vehicle. The vehicle was set on fire using a cigarette lighter to ignite an unknown white combustible
material. Additional combustible materials were thrown into the vehicle by various individuals to add to the fuel
load.

Due to the civil unrest, the fire department was not dispatched to the scene and the vehicle was allowed to burn
itself out. The vehicle was towed to the police department impound yard at approximately 11:00 PM. The origin
and cause investigation began on May 31, 2020.

PROCEDURES
The assignment was conducted utilizing a systematic approach identified as the scientific method. The scientific
method is a principle of inquiry that forms a basis for legitimate scientific and engineering processes. The scientific
method is the recommended methodology provided by the National Fire Protection Association 921, Guide for
Fire and Explosion Investigations, 2021 Edition.

    1. On January 15, 2021, a review of photographs and videos obtained during the incident and investigation
       and written reports by ATF Special Agent Tyler Olson was initiated.
    2. Research was conducted through www.wunderground.com for weather at the time of the incident and
       information from Glidden Paint.
    3. An email was received from Wojciech Nitecki on April 13, 2021, requesting a written report be provided.



DATA COLLECTION
File Review Observations
A 2010 Chevrolet Impala, Vehicle Identification Number 2G1WD5EM5A114042, with Salt Lake City Police markings
was parked, facing east, at the curb on 400 South. Several people pushed the vehicle onto the driver’s side at
approximately 2:59 PM. At approximately 3:01 PM, light smoke was observed from the interior of the vehicle.
The vehicle was pushed onto its top at approximately 3:05 PM and exhaust vapors were emitting from the exhaust
pipes. The fuel door was open, and the gas cap was hanging by its lanyard. No fuel was observed dripping from
the fuel inlet. Numerous individuals broke the windows on the vehicle, ripped parts from the vehicle, and sprayed
painted graffiti on it. Numerous people also climbed onto the vehicle. At approximately 3:30 PM, two unidentified
males ignited a white material with a cigarette lighter and threw it into the driver’s side rear window.
Approximately 30 seconds after the burning material was thrown into the window, Mr. Patton rearranged the
material into a pile and pushed more of the material inside the vehicle. A small amount of fire was burning inside
the vehicle at the time the material was moved. The white material continued to burn, and Mr. Patton poured a
brown liquid from a gallon can onto the material, then threw the can into the vehicle. In a short time the fire
burning on the white material had decreased in intensity and another individual tossed a traffic cone next to the
vehicle. Several minutes later, the fire in the vehicle had increased in intensity and two traffic cones were next to
the vehicle. After the vehicle was flipped onto its top and while the engine was running, several people are heard
to state, “It’s going to blow!” There was no indication of an explosion occurring involving the vehicle. Numerous
individuals were observed in video footage to pose by the vehicle and take “selfies.” An unidentified individual
threw a firework toward the vehicle. The firework exploded on the ground in front of the vehicle.


                                                     Page 3 of 6
    Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1716 Page 4 of 26
Insured: United States v. Jackson Patton
EFI Global File #: 026.01915

On June 2, 2020, ATF SA Tyler Olson had responded to the Salt Lake Police Department following Mr. Patton’s
arrest. At the time of his arrest, samples of a brown liquid from a container belonging to Mr. Patton, and other
items were retained as evidence. Three drops of the brown liquid were placed in a clean can and a discrimination
line was set up with two additional cans. A Salt Lake City Fire Department Accelerant Detection Canine was
deployed along the discrimination line and alerted on the can containing the brown liquid. The sample was
submitted to an ATF lab for analysis. The lab report stated the substance was ethanol (ethyl alcohol), an ignitable
liquid. The lab report also stated ethanol is a solvent, used in alcoholic beverages, and as a gasoline additive. The
lab report stated the substance did not burn when exposed to an open flame.


Weather Information
Weather data on the date of the fire was obtained from www.wunderground.com at the Salt Lake City
International Airport. The weather at 2:54 PM on May 30, 2020 was 95⁰ Fahrenheit, 13% humidity, variable wind
direction at 3 mph, and mostly cloudy.


ANALYSIS
Fire Origin Analysis
As fire develops within a vehicle compartment, the production of heat and smoke create various fire effects,
including melting of plastics and metals with low temperature melting points; consumption of plastics, upholstery,
and rubber materials; smoke deposition, oxidation damage on metal components and exterior body panels, and
others1. These effects create recognizable patterns that are utilized with fire dynamics to identify the spread of
fire throughout a vehicle.

The fire originated in the rear of the passenger compartment of the vehicle after it was pushed onto its top. The
vehicle was vandalized by several people. The fire occurred when burning material was placed in or near the
broken window in the driver’s side rear door.


Fire Cause Analysis
Consideration was given for potential sources of ignition that can be destroyed by the fire or removed from the
scene, such as from a match or lighter introduced via human action2. The introduction of a heat source, such as
an open flame to combustible and/or flammable materials to intentionally ignite a fire was identified as a
hypothesis for this fire’s ignition sequence3. In consideration of all other data and analysis of all other potential
ignition sequences, this hypothesis was identified as the only ignition scenario uniquely consistent with the data.

Unidentified individuals were observed igniting a white material with a cigarette lighter and throwing it into or
near the broken window in the driver’s side rear door. A short time later, Mr. Patton was observed pulling the
material back from the window slightly and putting it into a pile. At the time he moved the material, a small fire



1
  NFPA 921 Guide for Fire and Explosion Investigations, 2021 edition, §26.8
2
  NFPA 921 Guide for Fire and Explosion Investigations, 2021 edition, §19.5.2
3
  NFPA 921 Guide for Fire and Explosion Investigations, 2021 edition, §19.4.4.3

                                                        Page 4 of 6
   Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1717 Page 5 of 26
Insured: United States v. Jackson Patton
EFI Global File #: 026.01915

was burning inside the vehicle. Several seconds passed before the pile of white material began to burn more
freely. Mr. Patton picked up a one-gallon Glidden’s paint can from the street and threw some liquid from inside
the can onto the white material. He then threw the paint can into the vehicle. The fire decreased in intensity a
short time later. After Mr. Patton walked away, another individual threw a rolled up poster into the vehicle.
Another individual threw a piece of clothing into the vehicle. Another individual threw a traffic cone toward the
vehicle. After several minutes, the fire’s intensity grew. Mr. Patton was not observed near the vehicle when the
fire’s intensity increased.

There was not any evidence of an ignitable being used during the fire.

Due to the civil unrest, there was no effort to extinguish the fire.


RECOMMENDATIONS
EFI Global’s file is now closed with no further recommendations at this time.




LIMITATIONS
Our services were performed in the manner defined in the Assignment section of this report. The opinions
contained within this report were limited to the circumstances associated with this loss, and are based on the
expert’s education, experience and training. Should additional information or evidence become known, the
author reserves the right to supplement the report as necessary. Any re-use of this report or the findings,
conclusions, or recommendations presented herein without the express permission of EFI Global, Inc. is
prohibited.




                                                                       Technical Review by:




                               _
      Gary S. Hodson, IAAI-CFI(V)
      Senior Fire Investigator                                         Christina Vander Berg, CFEI, CVFI, CFII
                                                                       Fire Investigator Team Lead




                                                     Page 5 of 6
     Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1718 Page 6 of 26
Insured: United States v. Jackson Patton
EFI Global File #: 026.01915

ATTACHMENTS
1.      12 Captioned Images
2.      Weather Report
3.      Safety Data sheet




                                           Page 6 of 6
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1719
                                                       Attachment 1 Page 7 of 26




          Image 1: Vehicle shortly after being pushed onto its top. Screenshot from video
          obtained by defense.




          Image 2: Male individual in black hooded sweatshirt holding burning material.
          Screenshot from Juniper Toxic video.




 File No.: 026.01915                    Page 1 of 6
                                        Claim No.: Case No. 2 :20-cr-
          United States v. Jackson      00182-DBB/FPDO Case No
 Insured: Patton                        202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1720
                                                       Attachment 1 Page 8 of 26




          Image 3: Male individual wearing plaid shirt holding lighter used to ignite
          material. Screenshot from Juniper Toxic video.




          Image 4: Burning material at driver’s side rear window. Screenshot from Juniper
          Toxic video.




 File No.: 026.01915                     Page 2 of 6
                                         Claim No.: Case No. 2 :20-cr-
          United States v. Jackson       00182-DBB/FPDO Case No
 Insured: Patton                         202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1721
                                                       Attachment 1 Page 9 of 26




          Image 5: Burning material and individual spray-painting side of vehicle.
          Screenshot from Juniper Toxic video.




          Image 6: Mr. Patton observing burning material. Screenshot from Juniper Toxic
          video.



 File No.: 026.01915                     Page 3 of 6
                                         Claim No.: Case No. 2 :20-cr-
          United States v. Jackson       00182-DBB/FPDO Case No
 Insured: Patton                         202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1722
                                                       Attachment 1 Page 10 of 26




           Image 7: Mr. Patton moving and piling burning material with a small amount of
           flames inside vehicle. Screenshot from Juniper Toxic video.




           Image 8: White material after being moved with a small amount of flames inside
           vehicle. Screenshot from Juniper Toxic video.


  File No.: 026.01915                   Page 4 of 6
                                        Claim No.: Case No. 2 :20-cr-
           United States v. Jackson     00182-DBB/FPDO Case No
  Insured: Patton                       202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1723
                                                       Attachment 1 Page 11 of 26




           Image 9: Burning material outside and inside vehicle. Screenshot from Juniper
           Toxic video.




           Image 10: Mr. Patton pouring brown material onto burning material. Screenshot
           from Juniper Toxic video.




  File No.: 026.01915                    Page 5 of 6
                                         Claim No.: Case No. 2 :20-cr-
           United States v. Jackson      00182-DBB/FPDO Case No
  Insured: Patton                        202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1724
                                                       Attachment 1 Page 12 of 26




           Image 11: Burning material in and near vehicle. Traffic cone thrown next to
           vehicle by an individual. Screenshot from video from Giovanni.




           Image 12: Increased intensity of fire and additional traffic cone thrown next to
           vehicle.



  File No.: 026.01915                     Page 6 of 6
                                          Claim No.: Case No. 2 :20-cr-
           United States v. Jackson       00182-DBB/FPDO Case No
  Insured: Patton                         202000557
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1725 Page 13 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1726 Page 14 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1727 Page 15 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1728 Page 16 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1729 Page 17 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1730 Page 18 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1731 Page 19 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1732 Page 20 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1733 Page 21 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1734 Page 22 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1735 Page 23 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1736 Page 24 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1737 Page 25 of 26
Case 2:20-cr-00182-DBB Document 285-1 Filed 08/05/21 PageID.1738 Page 26 of 26
